Citation Nr: 1827011	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-36 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right knee strain, status post-operative repair to cartilage.


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007.

This appeal comes to the Board of Veterans Appeals (Board) from a July 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

A July 2013 rating decision assigned a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence, from February 7, 2013, and following such hospital discharge or outpatient release, and continuing until March 31, 2013, and a 10 percent evaluation was re-assigned from April 1, 2013, for right knee disability.  

An October 2017 rating decision assigned a 100 percent evaluation from August 21, 2017, the date of surgery, to September 30, 2018, the last day of the month following a one-year, 100 percent rating following implantation of prosthesis, and a 30 percent evaluation was assigned beginning October 1, 2018, for right knee disability.

The Veteran had been represented by American Veterans (AMVETS).  In a November 2014 Correspondence (prior to certification of this appeal to the Board), AMVETS notified VA and the Veteran it had withdrawn as the Veteran's representative.  See November 2014 Third Party Correspondence.  A copy of such notice from AMVETS to the Veteran is also associated to the file.  An October 2017 letter from VA to the Veteran notified him that his appeal had been certified to the Board; the letter notified the Veteran that he had 90 days to request for a change in representation; however, to date, VA has not received a reply pertaining to a request for a change in representation.  Accordingly, the Veteran is proceeding pro se.



FINDINGS OF FACT

1.  During the appeal period, the Veteran's right knee disability has been manifested by cartilage, semilunar, removal of symptomatic; and the Veteran is in receipt of the schedular maximum rating for these symptoms. 

2.  During the appeal period, the Veteran's right knee disability has been manifested by arthritis with painful motion.

3.  During the appeal period, the Veteran's right knee disability has not been more nearly manifested by ankylosis; frequent episodes of "locking", pain, and joint effusion; symptomatic meniscectomy; flexion limited to 30 degrees or more; extension limited to 10 degrees or more; impairment of tibia and fibula with either nonunion or malunion; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected right knee disability based on cartilage, semilunar, removal of symptomatic have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5259 (2017).

2.  The criteria for a separate 10 percent rating, but no higher, for service-connected right knee disability have been met based on findings of arthritis and painful motion.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

	II.  Increased Ratings

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  

Analysis

The Veteran filed an April 2013 claim for increased evaluation for his service-connected right knee disability.  See April 2013 VA 21-526EZ Claim Form.  The Veteran reported experiencing constant aching and pain associated with his "bone on bone" knee condition.  See September 2014 VA Form 9.  He further reported that his knee condition produced swelling and caused limitations including inability to stand for any extended period of time.  Id.

The Veteran's service-connected right knee disability has been evaluated as 10 percent disabling under Diagnostic Codes 5259.  He seeks a higher evaluation for the entire period on appeal.  The Board notes that during the periods from February 7, 2013, to March 31, 2013, and from August 21, 2017, to September 30, 2018, the Veteran is rated at 100 percent for his right knee disability, and these periods will not be evaluated as they constitute grants of full benefits.  Specifically, regarding his 100 percent rating under Diagnostic Code 5055 for knee replacement (prosthesis) beginning August 21, 2017, as the Veteran is currently in receipt of a 100 percent rating, there is no higher rating the Board can assign for the period beginning August 1, 2017.  The Board's analysis below will therefore focus on the severity of the Veteran's right knee disability prior to August 1, 2017 (exclusive of the additional period where the assigned rating was 100 percent in 2013).  

Turning to the relevant appeal periods, as already stated, a 10 percent rating has already been assigned under Diagnostic Code 5259 for right knee disability and a rating higher than 10 percent is not available under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee warrants a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if flexion is limited to 15 degrees; a 30 percent rating if flexion is limited to 30 degrees; 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.  

Although an increased rating cannot be granted under Diagnostic Code 5259, the Board finds that a separately compensable 10 percent rating for right knee degenerative changes under Diagnostic Codes 5010-5260 is warranted.  A March 2013 disability benefits questionnaire (DBQ) report revealed that the Veteran had posttraumatic degenerative joint disease (DJD), lateral compartment, right knee and the Veteran has complained of painful motion throughout the appeals period.  His most reduced range of motion test results revealed flexion of 100 degrees (where painful motion began), which is non-compensable under Diagnostic Code 5260.  See March 2013 DBQ.  As such, a minimum 10 percent rating is warranted under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.  Thus, the Board finds that a separate 10 percent rating, but no higher, is warranted based on findings of arthritis with painful motion.  

However, at no point during the appeal period has limitation of flexion been shown to more nearly approximate a limitation to 30 degrees to warrant a 20 percent rating.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5260.  There is no evidence showing flexion limited to 30 degrees.  The Veteran's statements and testimony along with other lay statements of record reflect limited range of motion in the right knee.  However, while competent and credible, this evidence has limited probative value since it does not reflect with any precision the degree of limitation of motion in any particular plane (flexion or extension).  The medical evidence is far more probative since the measurements were obtained and recorded by medical professionals in accordance with evaluation procedures.  Multiple examinations of the right knee have been performed, to include in March 2013 and May 2015, which consistently reflect flexion significantly better than 30 degrees for the right knee.  For instance, right knee flexion was limited to 100 degrees, on examination in March 2013 and right knee flexion was limited to 110 degrees after repetitive use on VA exam in May 2015.  The more probative evidence here shows flexion does not more nearly approximate 30 degrees (or worse) for the right knee.  Therefore, a higher evaluation based on arthritis/degenerative changes with limitation of flexion is not warranted.

Moreover, a compensable rating for right knee limitation in extension has not been demonstrated.  See 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5261.  Multiple examinations of the right knee have been performed, to include in March 2013 and May 2015, and consistently reflect extension significantly better than 10 degrees for the right knee.  There was no limitation of right knee extension on examination in March 2013 and right knee extension was limited to 110 degrees after repetitive use on VA examination in May 2015.  The more probative evidence here shows extension does not more nearly approximate a limitation of 10 degrees (or worse) for the right knee.  Therefore, a higher evaluation based on limitation of extension is not warranted.

During the appeal period, the right knee disability has not been more nearly manifested by slight, moderate, or severe recurrent subluxation or instability.  Examination reports dated in March 2013 and May 2015 reflects no objective findings for instability of the right knee joint.  Additionally, the Veteran was indicated as not requiring the use of an assistive device.  See May 2015 VA examination report.  As such, the Board finds that the evidence does not demonstrate a disability picture that more nearly reflects even "slight" impairment of the right knee due to instability or subluxation.

The Board has considered whether a higher or separate evaluation is available under any other potentially applicable schedular provision.  In this regard, the Board finds that neither the Veteran's complaints nor medical findings reflect the criteria for a higher or separate evaluation other than those already assigned for the right knee based on symptoms that more nearly approximate ankylosis; frequent episodes of "locking" pain and joint effusion; symptomatic knee with removal of cartilage; impairment of tibia and fibula with either nonunion or malunion; or genu recurvatum.  The more persuasive evidence, including examination reports during this appeal does not support the presence of compensable right knee disability associated with these symptoms.  See 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262, 5263.
The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain and limitation due to pain.  The Board has further considered the functional effect of the Veteran's right knee problems on his usual occupation and daily activities.  Neither the lay nor the medical evidence shows additional disability beyond that contemplated by the currently assigned disability evaluations.  The Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that the Veteran's own report of symptomatology along with the observations of others (lay evidence) is credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under the applicable ratings.  In order to warrant a higher evaluation under Diagnostic Codes 5260, there must be the functional equivalent of flexion limited to 30 degrees or worse.  In order to warrant a compensable evaluation under Diagnostic Code 5261, there must be the functional equivalent of extension limited to 10 degrees or worse.  

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability ratings, his complaints along with the medical findings do not meet the schedular requirements for higher evaluations than now assigned, as explained and discussed above.

Weighing all the evidence of record, the Board finds that the weight of the evidence is against increased evaluations for right knee disability.  However, a separate evaluation is warranted for right knee degenerative changes based on limitation of flexion as explained above, under Diagnostic Codes 5010-5260.  Staged ratings, other than those noted for the periods where the Veteran was in receipt of temporary 100 percent evaluations for right knee surgical or other treatment, are not warranted because the factual findings do not show any distinct period where the service-connected right knee disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).   

For all of the foregoing reasons, the Board finds that an evaluation in excess of 10 percent under Diagnostic Code 5259 for cartilage, semilunar, removal of symptomatic is not warranted at any time during the appeal period; however a separate 10 percent rating, but no higher, based on limitation of flexion is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected right knee strain, status post-operative repair to cartilage, is denied.

Entitlement to a separate 10 percent evaluation, but no higher, for the Veteran's service-connected right knee strain, based on arthritis with painful motion, is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


